Citation Nr: 1545402	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-04 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a sleeping disorder, an eating disorder, anxiety, nervousness, depression, cocaine abuse, and alcohol abuse, and to also include the question of whether new and material evidence has been received with respect to a claim of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition, to include atrial flutter and chest pains.

4.  Entitlement to service connection for urinary frequency.

5.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to a non-service connected pension.

8.  Entitlement to an increased rating for left shoulder tendonitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In regards to the issues of: entitlement to service connection for an acquired psychiatric disorder, hypertension, atrial flutter, urinary frequency; entitlement to non service connected pension; and entitlement to an increased rating for left shoulder tendonitis; a notice of disagreement was received in February 2009; a statement of the case was issued in January 2010; and a substantive appeal was received in February 2010.   
 
With respect to entitlement to the claim of service connection for diabetes mellitus, a notice of disagreement was received in February 2010; a statement of the case was issued in May 2015; and a substantive appeal was received in July 2015.

The Board notes that the issues in the July 2008 rating decision have been properly appealed.  These issues include entitlement to service connection for an acquired psychiatric disability, a sleep disorder, an eating disorder, and atrial flutter.  Many of the issues in the September 2009 rating decision were the subject of a February 2010 notice of disagreement; but a statement of the case was never issued.  The Board has combined these issues where appropriate (See Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  Claims of depression, anxiety, nervousness, cocaine abuse, alcohol abuse have been combined with the psychiatric disabilities already on appeal.  Additionally, a claim for chest pains was added to the issue of entitlement to service connection for atrial flutter (claimed as a heart disability).

With regard to the issue of entitlement to service connection for gastroesophageal reflux disease (GERD), the Board notes that the Veteran filed a timely notice of disagreement in February 2010.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In an October 2011 correspondence, the Veteran claimed to have filed a notice of disagreement in regard to the September 2009 rating decision denying service connection for a ruptured vertebrae in the spine and entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that the Veteran's February 2010 failed to note either of these issues.  Consequently, they are not before the Board.  However, the Board considers them to have been re-raised and not yet re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the Veteran's July 2015 substantive appeal (VA Form 9), he requested to testify before the Board via videoconference hearing.  He also requested that all of the appealed issues be combined for adjudication.  Consequently, it appears the Veteran would like to testify regarding all appealed issues.  

Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the claim of service connection for GERD.  Only if an appeal is perfected should this issue be certified to the Board.

2.  Schedule the Veteran for a requested videoconference Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative, if any.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







